         Case: 3:19-cv-50311 Document #: 35-4 Filed: 03/03/20 Page 1 of 6 PageID #:436
Arroyo v. Baldwin, Slip Copy (2019)


                                                                   In his Complaint, Plaintiff alleges that he was tricked into
                                                                   signing an I-200 immigration form, which resulted in the
                  2019 WL 2357307
                                                                   placement of an immigration detainer warrant on his inmate
    Only the Westlaw citation is currently available.
                                                                   record. He alleges that he was singled out for this treatment
      United States District Court, S.D. Illinois.
                                                                   because he is a Latino, and that such an action by prison
         Jose F. ARROYO, # M53474, Plaintiff,                      officials violates the Illinois Trust Act. He has attempted to
                            v.                                     remedy the issue via grievance channels to no avail. He seeks
       John BALDWIN, Jeffrey Dennison, Sheyla                      injunctive relief on his own behalf and expresses a desire to
                                                                   make the case a class action suit because he believes there are
          Clark, and Julia Tanner, Defendants.
                                                                   many other similarly situated individuals who have been, or
                 Case No. 19-CV-0027-NJR                           will be, harmed by the practices he identifies.
                             |
                    Signed 06/04/2019                              For ease of understanding, the Court will divide Plaintiff’s
                                                                   complaint into the following claims:
Attorneys and Law Firms
                                                                     Count 1: Fourteenth Amendment Due Process
Jose F. Arroyo, Vienna, IL, pro se.                                    violation by Defendant Sheyla Clark for failing
                                                                       to satisfactorily respond to grievances and
                                                                       correspondence about Plaintiff’s immigration
             MEMORANDUM AND ORDER                                      warrant on his inmate master record file;

ROSENSTENGEL, Chief Judge:                                           Count 2: Fourteenth Amendment Due Process
                                                                       violation by records office supervisor for failing
 *1 Plaintiff Jose Arroyo, an inmate of the Illinois                   to satisfactorily assist Plaintiff in investigating or
Department of Corrections (“IDOC”) who is currently                    resolving the immigration warrant on his inmate
incarcerated at Shawnee Correctional Center (“Shawnee”),               master record file;
brings this action for deprivations of his constitutional rights
                                                                     Count 3: Violation of Due Process and the Illinois Trust
pursuant to     42 U.S.C. § 1983. Plaintiff seeks injunctive
                                                                       Act by placing or maintaining an I-200 immigration
relief to remove an immigration detainer warrant from his
                                                                       warrant on Plaintiff’s inmate master record file;
inmate record that originated while he was incarcerated at
Menard Correctional Center (“Menard”) and is still on his            Count 4: Violation of Equal Protection by disparate
record today at Shawnee.                                               application of the Illinois Trust Act in relation to
                                                                       Latinos and Blacks
This case is now before the Court for preliminary review of
the Complaint pursuant to 28 U.S.C. § 1915A. Under Section         The parties and the Court will use these designations in
1915A, the Court is required to screen prisoner complaints to      all future pleadings and orders, unless otherwise directed
filter out non-meritorious claims. See 28 U.S.C. § 1915A(a).       by a judicial officer of this Court. Any other claim
Any portion of a complaint that is legally frivolous, malicious,   that is mentioned in the Complaint but not addressed
fails to state a claim upon which relief may be granted, or        in this Order should be considered dismissed without
asks for money damages from a defendant who by law is              prejudice as inadequately pled under the Twombly
immune from such relief must be dismissed. 28 U.S.C. §             pleading standard. 1 Notably, Plaintiff names John Baldwin
1915A(b). At this juncture, the factual allegations of the pro     and Jeffrey Dennison as defendants, but he does not make
se complaint are to be liberally construed.   Rodriguez v.         a single factual allegation pertaining to either individual. A
Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).       complete failure to associate facts with named defendants is
                                                                   a failure to state a claim, so dismissal of these individuals
                                                                   without prejudice is appropriate.

                       The Complaint                                *2 Plaintiff alleges that his trouble with immigration
                                                                   detainers commenced while he was incarcerated at Menard.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case: 3:19-cv-50311 Document #: 35-4 Filed: 03/03/20 Page 2 of 6 PageID #:437
Arroyo v. Baldwin, Slip Copy (2019)


In February 2016, he claims that an officer and a counselor        at 15). In October 2018, a grievance about the issue was
visited his cell with a piece of mail, showed him the              deemed a duplicate (Id.). In response to an October 13, 2018
address block, and required him to sign the document               grievance, the records office allegedly told Plaintiff that he
prior to disclosing the contents (Doc. 1 at 11). After he          had an immigration warrant since August 5, 2015 (Id. at
signed, they revealed the contents of the document to be           15-16). Plaintiff claims that this signals an intent by IDOC to
an I-200 immigration warrant (Id.). He alleges “because the        keep invalid warrants on record for malicious purposes (Id.).
forms “I-200” and “I-247” shows that they have “Biometric
confirmation of my person” and “records check of Federal           Plaintiff identifies by name two individuals who were
Databases that affirmatively indicate by themselves or in          allegedly transferred from IDOC to another facility after
addition to other reliable information” and “the execution of      September 2017 for deportation purposes (Id. at 16). He
charging document to initiate removal proceedings against          alleges that the transfers were malicious and deceptive and
my person”; Since May 2017, I tried to get copies of any           that they foreshadow harm against other Latinos by violations
records of evidence against my person from the Department          of the Illinois Trust Act (Id.). Plaintiff indicates that he
of Homeland Security ...” to no avail (Id. at 11-12).              would like to pursue his claims as a class action because he
Plaintiff alleges that he repeatedly sought information about      believes multiple individuals will be harmed by the IDOC’s
his immigration status from the Department of Homeland             conduct, and he believes the harms are capable of repetition
Security (DHS) and other related entities, but the responses       but evading review (Id. at 16-17).
led to nothing (Id. at 12). Based on the lack of responsive
information, he began to seek removal of the immigration           Plaintiff seeks broad injunctive relief, but in essence, he wants
warrant from his inmate master record file (Id.). He claims        the I-200 and any associated documentation removed from
that IDOC personnel have refused to remove the warrant,            his inmate master record (Doc. 1 at 18).
even after he told them that I-200 warrants were rendered
unenforceable by the Illinois Trust Act as of August 2017 (Id.     In support of his Complaint, Plaintiff submitted: copies of
at 12-13).                                                         his communication with the records office (Doc. 1 at 23-28);
                                                                   copies of grievances (Id. at 29-34); copies of correspondence
In October and November 2017, Plaintiff sought removal of          with federal agencies about his immigration status (Id. at
the detainer from his master record by contacting counselor        36-44); an affidavit from himself, and two affidavits from
Sheyla Clark (Doc. 1 at 13). On the first occasion, Clark          others in Spanish (Id. at 46-49); an immigration warrant
told Plaintiff to contact the records office, and on the second    dated January 15, 2017 (Id. at 51); an immigration detainer
occasion, she told him the immigration warrant would not be        dated January 15, 2017 (Id. at 52); prison call passes (Id. at
removed from his file (Id.). Plaintiff attempted to contact the    54-59); and correspondence seeking legal representation (Id.
records office numerous times via plain written request and        at 61-64). He also included a memorandum about jurisdiction
via formal grievance (Id.). Initially he was asked to provide      and supplemental jurisdiction (Doc. 1-1), and a memorandum
proof that there should not be an immigration warrant against      in support of challenging immigration holds and warrants
him (Id.). Next, he was told to contact counselor Reeder           (Doc. 1-2).
(Id. at 13-14). In March of 2018, Plaintiff followed up with
the records office supervisor about the proof he sent that          *3 In the memorandum challenging immigration warrants
the immigration warrant was not valid (Id. at 14). The male        and holds, Plaintiff alleges that discrimination is the only
records supervisor stated that they had a valid warrant for        plausible explanation for IDOC’s actions with immigration
him and did not address whether it would be removed (Id.).         warrants and holds (Doc. 1-2 at 3-4). He claims that Shawnee
Plaintiff asserts that this response is clearly erroneous (Id.).   officials have intentionally refused to remove immigration
                                                                   documents from his record in violation of the Illinois Trust
Plaintiff surmises, because of his unsuccessful attempts to        Act, and that doing so constituted a failure to train or supervise
have the warrant removed from his record, that IDOC officials      or to follow the law by those employees (Id. at 4). Current
keep immigration warrants on blacks and Latinos as a form          deportation practices violate procedural due process because
of intentional mistreatment of those individuals (Doc. 1 at        individuals are not receiving proper notices to appear as part
14-15). From July to September 2018, Plaintiff pursued             of deportation from prison custody (Id. at 5). Plaintiff then
additional communication and grievances with the records           goes on for six pages about the importance of an appropriate
office about the immigration warrant unsuccessfully (Id.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case: 3:19-cv-50311 Document #: 35-4 Filed: 03/03/20 Page 3 of 6 PageID #:438
Arroyo v. Baldwin, Slip Copy (2019)


notice to appear, in light of the Supreme Court’s holding in        States Code or Section 236.1 or 287.7 of Title 8 of the Code of
   Pereira v. Sessions, 138 S.Ct. 2105 (2018) (Id. at 6-11).        Federal Regulations.”     5 ILCS § 805/10. A “non-judicial”
                                                                    warrant is “a Form I-200 or I-205 administrative warrant or
                                                                    any other immigration warrant or request that is not approved
                                                                    or ordered by a judge, including administrative warrant
                          Discussion
                                                                    entered into the Federal Bureau of Investigation’s National
Count 1                                                             Crime Information Center database.” Id. The Trust Act,
Plaintiff alleges that his due process rights were violated         however, does not in any way prevent a prison from sending
when Sheyla Clark denied his grievances. Inmate grievance           or receiving correspondence from a Federal immigration
procedures do not give rise to a liberty interest protected by      agency regarding the citizenship or immigration status of an

the due process clause. Antonelli v. Sheahan, 81 F.3d 1422,         individual.    5 ILCS § 805/5.
1430 (7th Cir. 1996). Thus, the claim against Sheyla Clark
will be dismissed without prejudice.                                Neither a federal nor a state court has interpreted the statute
                                                                    to date. The statute itself does not contain any enforcement
                                                                    framework. “[...] States may under certain circumstances
Count 2                                                             create liberty interests which are protected by the Due
In Count 2, Plaintiff alleges that a record office supervisor       Process Clause. But these interests will be generally limited
failed on multiple occasions to respond to his queries about        to freedom from restraint, which, while not exceeding the
the immigration warrant in his inmate master record file. He        sentence in such an unexpected manner as to give rise to
identifies Julia Tanner as a record office supervisor in his        protection by the Due Process Clause of its own force,
complaint, but he does not specifically use her name in the         nonetheless imposes atypical and significant hardship on the
portion of the complaint discussing his queries to the record       inmate in relation to the ordinary incidents of prison life.”
office. If he is referencing her in the body of the complaint, he
                                                                        Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal
fails to state a claim against her because grievance procedures
                                                                    citations omitted). Any state action taken for a punitive reason
or written queries in prison do not give rise to a protected
                                                                    does not automatically encroach upon a liberty interest under
liberty interest. See      Antonelli, 81 F.3d at 1430. Even if      the Due Process Clause, even if the action is taken in the
Plaintiff is referring to a John or Jane Doe record supervisor      absence of any state regulation. Id. The Sandin Court held that
other than Tanner, he has failed to state a claim for the same      the chance a punitive action by a prison official could impact
reason. Accordingly, Count 2 will be dismissed as to Tanner         the future confinement or possibility of parole was not, in and
or any other potential defendant without prejudice.
                                                                    of itself, enough to invoke the Due Process Clause.       Id. at
                                                                    487.
Count 3
The Illinois Trust Act contains provisions that limit                *4 Plaintiff’s assertions and the lack of guiding precedent
interaction between local law enforcement agencies and              make it difficult to discern if he has stated a valid claim.
Federal immigration agencies. 5 ILCS § 805. The Act                 There are potential problems with Plaintiff’s claim because
took effect on August 28, 2017. It prohibits a prison from          he relies on the Illinois Trust Act, which became law after
“detain[ing] or continu[ing] to detain any individual solely        he alleges he received a detainer in prison. The Act does
on the basis of any immigration detainer or non-judicial            not contain procedural steps to dispute its application, nor
immigration warrant or otherwise comply[ing] with an                does it indicate if it is retroactively applicable. Even if the
immigration detainer or non-judicial immigration warrant.”          Act does not apply retroactively, it still may apply to afford
                                                                    Plaintiff future protection if there is nothing more than an
   5 ILCS § 805/15(a). A detainer is defined as “a document
                                                                    I-200 request by immigration authorities for IDOC to hold
issued by an immigration agent that is not approved or
                                                                    him 48 hours beyond his release date. Plaintiff also does not
ordered by a judge and requests a law enforcement agency
                                                                    explain how the existence of a detainer on his master record
or law enforcement official to provide notice of release or
                                                                    matters, if it is unenforceable under the Trust Act. This too,
maintain custody of a person, including a detainer issued
                                                                    however, is speculative, because Plaintiff’s projected release
under     Section 1226 or       1357 of Title 8 of the United       date is in 2033—a time when the Trust Act may cease to
                                                                    exist. These problems are just an illustration of the multitude


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
         Case: 3:19-cv-50311 Document #: 35-4 Filed: 03/03/20 Page 4 of 6 PageID #:439
Arroyo v. Baldwin, Slip Copy (2019)


of uncertainties surrounding Plaintiff’s potential claim. The        Plaintiff’s equal protection claim suffers from the same
Court cannot say Plaintiff has failed to state a claim for initial   weakness as his due process claim, in so much as it is vague
screening purposes because there are too many uncertain              and conclusory. He alleges that equal protection violations
variables.                                                           must be present because he has lost contact with other Latinos
                                                                     who were presumably transferred to other custodial facilities
The claim shall proceed against each individual who Plaintiff        for deportation purposes. Sheyla Clark and Julia Tanner are
alleges has taken specific actions tied to the detainer. Sheyla      the only named individuals associated with specific actions
Clark and Julia Tanner have each allegedly taken actions             in the Complaint. No factual allegations, however, have been
to deny Plaintiff’s requests and grievances regarding the            stated as to either defendant that suggest they have treated
detainer and his inmate master record, so these individuals          Plaintiff distinctively based on his race. Plaintiff may be
may fit within the specter of a due process claim. Plaintiff         alleging that there is a detainer on his record in the first place
has not, by contrast, explained how Dennison or Baldwin              because he was targeted as a Latino, but that problem does
were made aware of his issue with the detainer or how they           not lie with Clark or Tanner because they work at Shawnee
took negative action in relation to it. Merely naming an             and he alleges that the detainer originated at Menard. From
individual in the caption is not sufficient to state a claim         the facts and legal principles identified, the Court cannot
against them. Accordingly, Count 3 shall proceed only as to          make out a meaningful equal protection claim against a named
Clark and Tanner. Count 3 shall be dismissed as to Dennison          defendant. To the extent that the Court misinterpreted this
and Baldwin without prejudice.                                       argument in Plaintiff’s complaint, he can seek to file an
                                                                     amended complaint clarifying his concerns.

Count 4                                                               *5 Plaintiff’s discussion of notice to appear procedures
Plaintiff alleges that the IDOC violated his equal protection        in deportation proceedings is irrelevant to his current
rights, and the rights of other similarly situated individuals       predicament. His current concern is that his master inmate
because it intentionally utilizes immigration detainer and           record contains a detainer or warrant, but prison official’s
warrant procedures against Latinos and Blacks. The Seventh           reluctance to remove the document(s) does not automatically
Circuit carefully explained the intertwined concepts of due          place Plaintiff in harms way. He is not due to finish his term
process and equal protection in      Shango v. Jurich, 681 F.2d      of incarceration until 2033, at which time the legal landscape
1091 (7th Cir. 1982).                                                regarding deportation proceedings may be entirely different.
                                                                     As to his interest in bringing a class action suit, his claims are
  Not every denial of a right conferred by state law involves        not clear enough at this juncture for the Court to determine
  a denial of the equal protection of the laws. Rather, the          whether a class action may be an appropriate vehicle. The
  “Equal Protection Clause has long been limited to instances        claim most likely to proceed on a class basis would be
  of purposeful or invidious discrimination rather than              the equal protection claim, but the Court finds that Plaintiff
  erroneous or even arbitrary administration of state powers.        has failed to sufficiently state an equal protection claim at
  The gravamen of equal protection lies not in the fact of           this juncture. The Complaint will continue as to Count 3,
  deprivation of a right but in the invidious classification         but there will be no consideration of class certification at
  of persons aggrieved by the state's action. A plaintiff            this juncture. The parties to this litigation will benefit from
  must demonstrate intentional or purposeful discrimination          the case proceeding beyond the Complaint to service and
  to show an equal protection violation. Discriminatory              responses from the named defendants.
  purpose, however, implies more than intent as volition or
  intent as awareness of consequences. It implies that the
  decisionmaker singled out a group for disparate treatment
                                                                                     Request for Injunctive Relief
  and selected his course of action at least in part for the
  purpose of causing its adverse effects on the identifiable         Plaintiff requests extensive injunctive relief including: a
  group. An administrative decision which misinterprets or           declaration that his rights were violated; a directive to all
  distorts a valid state law can result in a denial of equal         named defendants that they not treat him unfairly in the future
  protection if there is such a design or intent to discriminate.    or interfere with his upcoming trial; a directive that defendants
                                                                     no longer directly or indirectly notify immigration agencies
Id. at 1104.
                                                                     about the immigration status of inmates; and a directive that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
         Case: 3:19-cv-50311 Document #: 35-4 Filed: 03/03/20 Page 5 of 6 PageID #:440
Arroyo v. Baldwin, Slip Copy (2019)


defendants no longer transfer individuals from one facility to      facilitate Plaintiff’s ability to seek the type of information he
another to be picked up by immigration officials (Doc. 1 at         requests. Accordingly, at this juncture, Plaintiff’s Motion is
18). In light of this request, the Clerk of Court is DIRECTED       unnecessary.
to ADD a Motion for Preliminary Injunction as a docket entry
in the Case Management/Electronic Case Filing (“CM/ECF”)
system. Plaintiff did not file a separate motion in support of
                                                                                              Disposition
the request, however, and he did not set forth the reasons he
is entitled to this relief under Rule 65(a) of the Federal Rules     *6 IT IS HEREBY ORDERED that COUNT 1 will be
of Civil Procedure. If Plaintiff wishes to pursue the Motion,       DISMISSED without prejudice as to Sheyla Clark because it
he must file a brief in support of the motion for preliminary       fails to state a claim.
injunction on or before July 8, 2019. Failure to do so will
result in denial of the motion without prejudice.                   IT IS FURTHER ORDERED that COUNT 2 will be
                                                                    dismissed without prejudice as to Defendant Julia Tanner
                                                                    because it fails to state a claim.
                      Pending Motions
                                                                    IT IS FURTHER ORDERED that COUNT 4 will be
Plaintiff has filed a Motion for Recruitment of Counsel             dismissed without prejudice as to all named defendants.
(Doc. 3), which is DENIED. 2 According to the Motion for
Recruitment of Counsel, Plaintiff’s primary language is not         IT IS FURTHER ORDERED that Defendants Jeffrey
English, and he has received assistance of counsel in other         Dennison and John Baldwin are dismissed without prejudice
matters. (Doc. 3, pp. 1-2). Obviously, Plaintiff has identified     because they are not named in the body of the Complaint.
a language impairment that may deter his ability to pursue
this action pro se. Nonetheless, the motion will be denied at       IT IS FURTHER ORDERED that COUNTS 3 shall
this time. Plaintiff states that he has written a few attorneys     proceed against Defendants Sheyla Clark and Julia Tanner.
in an attempt to retain counsel, but he is they have declined
his case due to having a full case load and small staff. (Doc.      IT IS FURTHER ORDERED that the Clerk of Court shall
3, p. 1). The Court finds that, Plaintiff has provided no proof     prepare for Defendants Sheyla Clark and Julia Tanner: (1)
of rejections from counsel and his language barrier has not         Form 5 (Notice of a Lawsuit and Request to Waive Service
precluded him from filing a complaint, so the recruitment of        of a Summons), and (2) Form 6 (Waiver of Service of
counsel is premature. Moreover, given the early stage of the        Summons). The Clerk is DIRECTED to mail these forms,
litigation, it is difficult to accurately evaluate the need for     a copy of the Complaint, and this Memorandum and Order
                                                                    to each defendants' place of employment as identified by
assistance of counsel. See Kadamovas v. Stevens, 706 F.3d           Plaintiff. If a defendant fails to sign and return the Waiver
843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to        of Service of Summons (Form 6) to the Clerk within 30
the complaint, the plaintiff’s need for assistance of counsel ...   days from the date the forms were sent, the Clerk shall take
cannot be gauged.”). The Court encourages Plaintiff to renew        appropriate steps to effect formal service on that defendant,
his request for the appointment of counsel at a later date. If      and the Court will require that defendant to pay the full costs
Plaintiff does renew his request, he should give the Court          of formal service, to the extent authorized by the Federal
rejection letters from at least three lawyers to prove that he      Rules of Civil Procedure.
has made reasonable efforts to find a lawyer on his own.
                                                                    IT IS FURTHER ORDERED that, if a defendant can no
For the reasons stated above, the Motion for Recruitment of         longer can be found at the work address provided by Plaintiff,
Counsel (Doc. 3) is DENIED without prejudice. The Court             the employer shall furnish the Clerk with defendant’s current
will remain open to appoint counsel as the case progresses.         work address, or, if not known, defendant’s last-known
                                                                    address. This information shall be used only for sending the
Plaintiff also included a detailed Motion for Discovery             forms as directed above or for formally effecting service. Any
(Doc. 4) which is hereby DENIED without prejudice. The              documentation of the address shall be retained only by the
Motion is premature. As the case proceeds this Court                Clerk. Address information shall not be maintained in the
will enter scheduling and discovery orders which will               court file or disclosed by the Clerk.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
         Case: 3:19-cv-50311 Document #: 35-4 Filed: 03/03/20 Page 6 of 6 PageID #:441
Arroyo v. Baldwin, Slip Copy (2019)




Defendants are ORDERED to timely file an appropriate
responsive pleading to the Complaint and shall not waive                                    Notice to Plaintiff
filing a reply pursuant to   42 U.S.C. § 1997e(g).
                                                                       *7 The Court will take the necessary steps to notify the
                                                                      appropriate defendants of your lawsuit and serve them with
IT IS FURTHER ORDERED that if judgment is rendered
                                                                      a copy of your complaint. After service has been achieved,
against Plaintiff, and the judgment includes the payment of
                                                                      the defendants will enter their appearance and file an Answer
costs under Section 1915, Plaintiff will be required to pay the
                                                                      to your Complaint. It will likely take at least 60 days from
full amount of the costs, regardless of whether his application
                                                                      the date of this Order to receive the defendants' Answer,
to proceed in forma pauperis is granted. See      28 U.S.C. §         but it is entirely possible that it will take 90 days or more.
1915(f)(2)(A).                                                        When all the defendants have filed Answers, the Court will
                                                                      enter a Scheduling Order containing important information
Finally, Plaintiff is ADVISED that he is under a continuing           on deadlines, discovery, and procedures. Plaintiff is advised
obligation to keep the Clerk of Court and each opposing party         to wait until counsel has appeared for the defendants before
informed of any change in his address; the Court will not             filing any motions, to give the defendants notice and an
independently investigate his whereabouts. This shall be done         opportunity to respond to those motions. Motions filed before
in writing and not later than 7 days after a transfer or other        defendants' counsel has filed an appearance will generally be
change in address occurs. Failure to comply with this order           denied as premature.
will cause a delay in the transmission of court documents and
may result in dismissal of this action for want of prosecution.
See FED. R. CIV. P. 41(b).                                            All Citations

                                                                      Slip Copy, 2019 WL 2357307
IT IS SO ORDERED.




                                                          Footnotes


1
       See      Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
       relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
2
       In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in                 Pruitt
       v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
